EXHIBIT 10.4
Outside Director Compensation Policy
On June 25, 2009, the Board of Directors (the “Board”) of Spectrum Group
International, Inc. (the “Company”), upon the recommendation of its Nominating
and Corporate Governance Committee and after consultation with an outside
compensation consulting firm, revised the compensation policy for outside
members of the Board (each, an “Outside Director”) as follows:

  1.   Each Outside Director will receive a cash retainer of $31,000 and equity
having a value of $38,000.     2.   The Outside Directors will not be paid for
meeting fees for the first six Board meetings occurring during the year, but
will be paid a meeting fee of $1,000 in cash for any additional Board meeting
attended.*     3.   Each Outside Director serving on a committee of the Board
will receive a cash retainer of $5,000.     4.   Each Outside Director serving
as the chairman of a committee will receive an additional $5,000 in cash.     5.
  Each Outside Director will receive a meeting fee of $1,000 in cash for each
committee meeting attended.*     6.   The new policy is effective as of July 1,
2009.

In addition, the Board also implemented a policy of rotating committee chairman
once every three years, and adopted director ownership guidelines requiring
Outside Directors to hold stock worth three times annual cash retainer within
later of policy implementation or three years of initial election to Board and
five times within five years thereof.
 

*   In calculating the amount of meeting fees, the following shall apply:

  •   100% of regular fee shall be payable for in-person meetings regularly
scheduled and specially called by the Chairman at which business
transacted/discussed and minutes taken.     •   50% of regular fee shall be
payable for regularly scheduled and specially called mandatory telephone
meetings at which business transacted/discussed and minutes taken; provided that
100% of the regular fee shall be payable for any such telephonic meeting that
exceeds one hour.

